UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7132


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DAVID HENDERSON, a/k/a Charldrick James Robinson,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
Chief District Judge. (5:05-cr-00163-FL-1; 5:08-cv-00319-FL)


Submitted:    November 17, 2009            Decided:   November 23, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Henderson, Appellant Pro Se.       Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Henderson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2006) motion.                        The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).               A

certificate       of      appealability          will     not    issue     absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).              A prisoner satisfies this standard by

demonstrating        that     reasonable        jurists    would    find     that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the    district      court     is     likewise      debatable.           Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have      independently       reviewed    the    record     and

conclude   that      Henderson       has   not    made    the    requisite    showing.

Accordingly, we deny his motion to supplement the record, deny a

certificate     of     appealability,       and     dismiss      the     appeal.      We

dispense    with       oral    argument     because        the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             DISMISSED

                                            2